DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-uniform diameter aperture” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dils et al. (7,721,069 “Dils”).

    PNG
    media_image1.png
    270
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    235
    media_image2.png
    Greyscale
Dils discloses all of the limitations of claims 1 and 10, i.e., a rotary tool assembly comprising a main body 12; a motor 14 disposed in the main body; a power source 26 coupled to the main body, the power source being configured to provide electrical power to the motor Fig. 1; a rotary tool 21 attached to the main body, the rotary tool configured to be actuated by the motor; a first bit storage area 30 (numbered 20 in Fig 3) disposed on the main body Fig. 3, partially shown here, the first bit storage area being configured to receive a first bit 40; and a second bit storage area 30, 44, Fig. 5 disposed on the main body, the second bit storage area being configured to receive a second bit 40.
Regarding claims 2 and 11, PA (prior art, Dils) meets the limitations, i.e., wherein the first bit storage area 30 includes a container that is removably coupled to the main body Fig. 3.
	Regarding claims 3 and 12, PA meets the limitations, i.e., wherein the second bit storage area includes a cavity 44 having a bottom surface and a tray 30 disposed over 38 for receiving the second bit.
	Regarding claims 4, 14 and 15, PA meets the limitations, i.e., the rotary tool assembly of claim 3 or 12 further comprising a plurality of apertures Fig. 5, accommodating 52 (with uniform diameter), 64, 62 arranged on the tray in a plurality of groups apertures for 62, 64 being a different group than that of aperture for 52 and/or 38 which has non-uniform aperture tapering at the front.
	Regarding claim 5, PA meets the limitations, i.e., the rotary tool assembly of claim 3, wherein the bottom surface of the tray includes a plurality of stepped surfaces not numbered, Fig. 5 meeting the narrative/functional language of configured to position the second bit at any one height of a plurality of different heights e.g., flush with the top of the battery portion.
	Regarding claims 6 and 16, PA meets the limitations, i.e., the rotary tool assembly of claim 3, wherein the tray is removably coupled to a top portion top of battery portion of the main body of the rotary tool assembly.
	Regarding claim 7, PA meets the limitations, i.e., wherein one of the first bit storage area or the second bit storage area includes a cover 42, Fig. 2.

Claims 17-19 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1) as being anticipated by Maras (6,634,262).
Maras discloses all of the limitations of claim 17, i.e., a rotary tool assembly, comprising a body 12; a motor 02:57 attached to the body; a rotary tool attached to the body, the rotary tool comprising a spindle 18 configured to be rotated by the motor, and 100 disposed proximate to the spindle, wherein the spindle rotates when the spindle lock switch is in a first position Figs. 2 and 3, and wherein the spindle is stationary when the spindle lock switch is in a second position 100 engaged with 62.
Regarding claim 18, Maras meets the limitations, i.e., wherein the spindle comprises a locking structure 114.
	Regarding claim 19, Maras meets the limitations, i.e., the rotary tool assembly of claim 18, wherein the locking structure comprises a collar 58 having a recess configured to receive a portion of the slidable spindle lock switch Fig. 2.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Dils in view of Malchus (6,634,262).
Dils meets all of the limitations of claim 5, as described above, however in order to expedite the prosecution except for disclosing a bottom surface of a try (removal) including a plurality of stepped surfaces.

    PNG
    media_image3.png
    357
    527
    media_image3.png
    Greyscale
Malchus teaches a storage tray for storing sockets having stepped configuration Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Dils, e.g., embodiments of Figs. 10A-14, with a bottom surface having stepped surfaces as taught by Malchus to store sockets.
	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dils in view of Dils in view of Maras.
Dils meets all of the limitations of claim 8, as described above, except for disclosing wherein the rotary tool further comprises a housing 21; a spindle 16 positioned within the housing; and a slidable spindle lock switch positioned on the housing, wherein the spindle is caused to rotate when the spindle lock switch is in a first 
Maras teaches rotary tool with a spindle lock switch 100/62, Figs. 2 and 3 to lock and unlock the spindle Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Dils with the lock switch as taught by Maras facilitating the attachment and removal of bits.
Regarding claim 9, PA (prior art, Dils modified by Maras) meets the limitations, i.e., the rotary tool assembly of claim 8, wherein the spindle comprises a locking structure 114, and a portion of the spindle lock switch 62 is configured to engage the locking structure for locking the spindle.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dils in view of Malchus (6,634,262) in view of Dils.

    PNG
    media_image4.png
    175
    157
    media_image4.png
    Greyscale
Malchus meets all of the limitations of claim 20, as described above, except for disclosing a bit storage area formed in the body.
 Dils teaches rotary tool with a storage area 30, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Maras with the storage area as taught by Malchus to store tool bits.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Harvell spindle locking mechanism and Mascari rotary tool with flexible shaft are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 23, 2022						Primary Examiner, Art Unit 3723